

114 S25 IS: Small Business Export Growth Act of 2015
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 25IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mrs. Shaheen (for herself and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo improve the coordination of export promotion programs and to facilitate export opportunities for
			 small businesses, and for other purposes.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the Small Business Export Growth Act of 2015.(b)Table of
			 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Improved coordination of export promotion programs
					Sec. 101. Consolidation of duplicative export promotion activities; information about trade
			 missions and trade fairs.
					Sec. 102. Clarification of roles of members of Trade Promotion Coordinating Committee.
					Sec. 103. State and Federal Export Promotion Coordination Working Group.
					Sec. 104. Reports to Congress with respect to activities of Trade Promotion Coordinating Committee.
					Sec. 105. Report on improvements to Export.gov as a single window for export information.
					TITLE II—Facilitation of export opportunities for small businesses 
					Sec. 201. Promotion of exporting.
					Sec. 202. Export control education.
					Sec. 203. Small Business Interagency Task Force on Export Financing.
					Sec. 204. Availability of State resource guides on Export.gov.
				IImproved
			 coordination of export promotion programs101.Consolidation
			 of duplicative export promotion activities; information about trade
			 missions
			 and trade fairs(a)In
			 generalSection 2312(b) of the Export Enhancement Act of 1988 (15
			 U.S.C. 4727(b)) is amended—(1)in paragraph (4),
			 by inserting , including by identifying opportunities to consolidate or
			 co-locate offices of agencies involved in such activities after
			 export financing activities;(2)in paragraph
			 (5)—(A)by inserting
			 , including the use and coordination of electronic databases,
			 after the appropriate levels and allocation of resources;
			 and(B)by striking
			 ; and and inserting a semicolon;(3)by redesignating
			 paragraph (6) as paragraph (7); and(4)by inserting
			 after paragraph (5) the following:(6)to the maximum
				extent practicable, provide a detailed listing of current and
			 future Federal
				and State-led trade missions, trade fairs, and related activities
			 to ensure
				better delivery of services to United States businesses;
				and.(b)Availability of
			 informationThe Secretary of Commerce shall make available the
			 information on Federal and State-led trade missions, trade fairs, and
			 related
			 activities described in paragraph (6) of section 2312(b) of the Export
			 Enhancement Act of 1988, as added by subsection (a)(4), on the Internet
			 website
			 Export.gov or a successor website.102.Clarification
			 of roles of members of Trade Promotion Coordinating CommitteeSection 2312(c) of the Export Enhancement
			 Act of 1988 (15 U.S.C. 4727(c)) is amended—(1)by redesignating
			 paragraphs (3), (4), (5), and (6) as paragraphs (4), (5), (6), and (8),
			 respectively;(2)by inserting
			 after paragraph (2) the following:(3)with respect to
				export promotion and export financing activities of each department
			 or agency
				represented on the TPCC—(A)clearly identify
				and explain the role of the department or agency; and(B)describe the
				goals and objectives of the department or agency and explain the
			 rationale for
				measuring and reporting on those goals and
				objectives;;(3)in paragraph (5),
			 as redesignated by paragraph (1)—(A)by inserting
			 and Congress after the President; and(B)by striking
			 paragraph (3) and inserting paragraph (4);(4)in paragraph (6),
			 as redesignated by paragraph (1), by striking ; and and
			 inserting a semicolon;(5)by inserting
			 after paragraph (6), as redesignated by paragraph (1), the following:(7)include any
				recommendations of the Comptroller General of the United States
			 that relate to
				coordination of the TPCC and departments and agencies that are
			 represented on
				the TPCC; and;
				and(6)in paragraph (8),
			 as redesignated by paragraph (1), by striking United States National
			 Tourism Organization and inserting United States Travel
			 Association.103.State and
			 Federal Export Promotion Coordination Working GroupSubtitle C of the Export Enhancement Act of
			 1988 (15 U.S.C. 4721 et seq.) is amended by inserting after section 2313
			 the
			 following:2313A.State and
				Federal Export Promotion Coordination Working Group(a)Statement of
				policyIt is the policy of the United States to promote exports
				as an opportunity for small businesses. In exercising their powers
			 and
				functions in order to advance that policy, all Federal departments
			 and agencies
				shall work constructively with State and local agencies engaged in
			 export
				promotion and export financing activities.(b)EstablishmentThe
				President shall establish a State and Federal Export Promotion
			 Coordination
				Working Group (in this section referred to as the Working Group)
				as a subcommittee of the Trade Promotion Coordination Committee (in
			 this
				section referred to as the TPCC).(c)PurposesThe
				purposes of the Working Group are—(1)to identify
				issues related to the coordination of Federal resources relating to
			 export
				promotion and export financing with such resources provided by
			 State and local
				governments;(2)to identify ways
				to improve coordination with respect to export promotion and export
			 financing
				activities through the strategic plan developed under section
			 2312(c);(3)to develop a
				strategy for improving coordination of Federal and State resources
			 relating to
				export promotion and export financing, including methods to
			 eliminate
				duplication of effort and overlapping functions; and(4)to develop a
				strategic plan for considering and implementing the Working Group’s
			 suggestions
				as part of the strategic plan developed under section 2312(c).(d)MembershipThe
				Secretary of Commerce shall select the members of the Working
			 Group, who shall
				include—(1)representatives
				from State trade agencies representing regionally diverse areas;
			 and(2)representatives
				of the departments and agencies that are represented on the TPCC,
			 who are
				designated by the heads of their respective departments or agencies
			 to advise
				the head on ways of promoting the exportation of United States
			 goods and
				services..104.Reports to
			 Congress with respect to activities of Trade Promotion Coordinating
			 CommitteeSection 2312(f) of
			 the Export Enhancement Act of 1988 (19 U.S.C. 4727(f)) is amended to read
			 as
			 follows:(f)Reports to
				Congress(1)Reports by
				TPCCThe chairperson of the TPCC shall prepare and submit to the
				appropriate congressional committees, not later than March 30 of
			 each year, a
				report that—(A)describes the
				strategic plan developed by the TPCC pursuant to subsection (c),
			 the
				implementation of the plan, and any revisions to the plan; and(B)describes the
				implementation of sections 303 and 304 of the FREEDOM Support Act
			 (22 U.S.C.
				5823 and 5824) concerning funding for export promotion activities
			 and the
				interagency working groups on energy of the TPCC.(2)Reports by
				Inspector General of Department of Commerce(A)In
				generalThe Inspector General
				of the Department of Commerce shall prepare and submit to the
			 appropriate
				congressional committees, not later than March 30 of each year, a
			 report on the
				extent to which—(i)the TPCC is successfully carrying out the
				duties described in subsection (b); and(ii)the strategic plan described in subsection
				(c) is being implemented successfully.(B)ConsultationIn preparing the report required under
				subparagraph (A), the Inspector General of the Department of
			 Commerce shall, to
				the maximum extent practicable, consult with the inspector general
			 of each
				other Federal department or agency that is a member of the TPCC.(3)Appropriate
				congressional committees definedIn this subsection, the term
				appropriate congressional committees means—(A)the Committee on
				Appropriations, the Committee on Commerce, Science, and
			 Transportation, the
				Committee on Finance, the Committee on Foreign Relations, and the
			 Committee on
				Small Business and Entrepreneurship of the Senate; and(B)the Committee on
				Appropriations, the Committee on Energy and Commerce, the Committee
			 on
				Financial Services, the Committee on Foreign Affairs, the Committee
			 on Small
				Business, and the Committee on Ways and Means of the House of
				Representatives..105.Report on
			 improvements to Export.gov as a single window for export information(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Associate
			 Administrator
			 for International Trade of the Small Business Administration shall, after
			 consultation with the entities specified in subsection (b), submit to the
			 appropriate congressional committees a report that includes the
			 recommendations
			 of the Associate Administrator for improving the experience provided by
			 the
			 Internet website Export.gov (or a successor website) as—(1)a comprehensive resource for information
			 about exporting articles from the United States; and(2)a single website
			 for exporters to submit all information required by the Federal Government
			 with
			 respect to the exportation of articles from the United States.(b)Entities
			 specifiedThe entities specified in this subsection are—(1)small business
			 concerns (as defined in section 3 of the Small Business Act (15 U.S.C.
			 632))
			 that are exporters; and(2)the President's
			 Export Council, State agencies with responsibility for export promotion or
			 export financing, district export councils, and trade associations.(c)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—(1)the Committee on
			 Small Business and Entrepreneurship and the Committee on Banking, Housing,
			 and
			 Urban Affairs of the Senate; and(2)the Committee on
			 Small Business and the Committee on Foreign Affairs of the House of
			 Representatives.IIFacilitation of
			 export opportunities for small businesses 201.Promotion of
			 exportingSection 22(c)(11) of
			 the Small Business Act (15 U.S.C. 649(c)(11)) is amended by inserting ,
			 which shall include conducting not fewer that 1 outreach event each fiscal
			 year
			 in each State that promotes exporting as a business development
			 opportunity for
			 small business concerns before the semicolon.202.Export control
			 educationSection 22 of the
			 Small Business Act (15 U.S.C. 649) is amended—(1)by redesignating subsection (l) as
			 subsection (m); and(2)by inserting after subsection (k) the
			 following:(l)Export control
				educationThe Associate Administrator shall ensure that all
				programs of the Administration to support exporting by small
			 business concerns
				place a priority on educating small business concerns about Federal
			 export
				control
				regulations..203.Small Business
			 Interagency Task Force on Export Financing(a)In generalThe Administrator of the Small Business Administration, the Secretary of
			 Agriculture, the Export-Import Bank of the United States, and the Overseas
			 Private Investment Corporation shall jointly establish a Small Business
			 Inter-Agency Task Force on Export Financing to—(1)review and improve Federal export finance
			 programs for small business concerns; and(2)coordinate the activities of the Federal
			 Government to assist small business concerns seeking to export.(b)Small business concernIn this section, the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632).204.Availability
			 of State resource guides on Export.govThe Secretary of Commerce shall make
			 available on the Internet website Export.gov (or a successor website)
			 information on the resources relating to export promotion and export
			 financing
			 available in each State—(1)organized by
			 State; and(2)including
			 information on State agencies with responsibility for export promotion or
			 export financing and district export councils and trade associations
			 located in
			 the State.